Citation Nr: 1310048	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  96-13 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic residuals of heat stroke/sunstroke.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to April 1957.  He also had additional periods of service on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 1997 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 1998, the Veteran presented sworn testimony during a formal RO hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.  He was also scheduled to appear at the Hartford RO to have a videoconference hearing with a Veterans Law Judge.  However, the Veteran failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The claims have previously been remanded by the Board several times in the past.  Most recently, in a July 2011 Board decision, the claim of entitlement to service connection for residuals of heat stroke/sunstroke was reopened and both claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a December 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The July 2011 Board decision also reopened and remanded the Veteran's claims of entitlement to service connection for degenerative joint disease (DJD) of the neck, DJD of the low back, DJD of the right knee, and DJD of the left hip.  In a September 2012 rating decision, service connection was granted for the neck, low back, right knee, and left hip disabilities and disability ratings were assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Accordingly, these matters have been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not support a finding that the Veteran has chronic residuals of heat stroke/sunstroke that are attributable to his active military service.

2.  The competent medical evidence of record supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran does not have chronic residuals of heat stroke/sunstroke that are the result of disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.303 (2012).

2.  The criteria for a total disability rating based on individual unemployability due to the service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of entitlement to TDIU.  This award represents a full grant of that issue; accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the claim of entitlement to service connection for residuals of heat stroke/sunstroke, notice letters dated in December 2002, November 2003, November 2006, and February 2009 complied with VA's duty to notify the Veteran with regard to this issue.  Letters dated March 2006, November 2006, and February 2009 also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the letters, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon this issue. Moreover, there is no timing problem as to complete VCAA notice since the Veteran's claim was readjudicated in SSOCs dated March 2002, March 2008, July 2010, and December 2012, following the issuance of the notice letters.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Regarding VA's duty to assist, the RO obtained the Veteran's available service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claim.

The Board recognizes that the Veteran's STRs from his period of active duty service from May 1955 to April 1957 were destroyed in a fire at the National Personnel Records Center (NPRC).  The Veteran was repeatedly notified of this issue throughout the pending appeal.  See, e.g., the rating decision dated November 1997 and the statement of the case (SOC) dated March 1999.

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain STRs that were apparently destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.  Additionally, the Veteran's STRs from his subsequent periods of National Guard service are already associated with his claims file.

The Veteran was recently afforded a VA examination in October 2011 as to his claimed residuals of heat stroke/sunstroke.  The medical opinion reflects that the VA examiner reviewed the Veteran's past medical history, documented his medical conditions, and provided an opinion that appears to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the October 2011 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Veteran asserts entitlement to service connection for residuals of heat stroke/sun stroke, which he contends are due to his military service.  See, e.g., the Veteran's statement dated January 2004.

Initially, as has been explained above, the Veteran's STRs from his period of active duty military service (May 1955 to April 1957) were lost in a fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veteran has asserted that he initially suffered from sunstroke in 1955 while performing basic training and had three additional episodes in 1956.  See the VA psychological examination report dated April 1997 & the VA treatment record dated April 2001.  The Veteran stated that he continued to experience heat-related symptomatology during his subsequent National Guard service including a heat stroke in 1982.  See the VA treatment record dated April 2001.

A review of the evidence of record shows that, in July 1982, the Veteran complained of nausea, vomiting, double vision, heat, and sweating after finishing a surveying project.  He was diagnosed with heat exhaustion and was subsequently transferred to a private hospital.  A line of duty finding was noted in the July 1982 STR.  The Veteran's September 1989 separation examination documented his treatment for heat sickness in May 1988 and the summer of 1988.  No chronic residuals of heat stroke/sunstroke were indicated at that time.

Private treatment records indicated that, in July 1986, the Veteran reported experiencing a heat stroke one week prior that occurred when he was surveying land.  He stated that he had been having a headache since that time.  In a note dated July 1988, Dr. S.C.A. reported that the Veteran had been seen in his office in the past with a history of heat exhaustion.  Dr. S.C.A. noted that the Veteran was most recently seen in May 1988 and further stated that he had been advised to work in a climate controlled environment out of direct heat.

In a February 1989 letter, Dr. S.C.A. indicated that the Veteran was seen July 1986 with a history of heat stroke, but that "heat stroke is not a chronic condition, but should be observed."  In a note dated July 1989, Dr. S.C.A. reported that the Veteran was treated for a heat stroke in July 1986, but an examination performed at the time did not reveal anything unusual or abnormal.  He stated that the Veteran had subsequently been seen at his office three times after May 1988.  Dr. S.C.A. further explained that heat exhaustion was a systemic reaction to prolonged exposure and it lasted anywhere from a few hours to a few days.  He noted that anyone was subject to this condition and it could be prevented.  Additionally, Dr. S.C.A. stated that the Veteran was expected to make a full recovery if the condition was properly taken care of, although some milder symptoms may linger depending on his health history and/or condition.

An August 1988 National Guard record noted that the Veteran was seen for heat stress, nausea, and a headache.  A June 1989 record indicated that the Veteran was status-post heat stroke and he was to have no assignment requiring exposure to high environmental temperatures.  He was also seen with a complaint of frequent heat exhaustion in December 1989.  A January 1991 Commander's Evaluation indicated that he could not perform duties outside in high temperatures and that he was being discharged due to his inability to perform his military occupational specialty (MOS) due to always requesting medical attention.

The Veteran was afforded a VA examination in December 1989.  It was noted that he was treated for heat stroke in July 1983.  The examiner also stated that the Veteran reported sunstroke in 1982 and July 1955 while in basic training.  The Veteran also stated that, at the time of his August 1987 motorcycle accident, he was told he had sunstroke due to his injuries.  The VA examiner did not diagnose any disability related to chronic sunstroke or heat stroke.

A February 2000 VA treatment record noted the Veteran's report that he had a history of a seizure disorder since his August 1987 motorcycle accident while in the military.  An April 2001 record from the posttraumatic stress disorder (PTSD) clinic indicated a history of heat stroke.  Specifically, the Veteran described experiencing a heat stroke in 1955, three episodes of heat stroke in 1956, and another episode in 1982.  A July 2002 VA treatment record documented the Veteran's report that the heat really bothered him since his motorcycle accident in the military.

The Veteran was afforded another VA examination in August 2005.  At that time, he reported a history of heat stroke in the service and the examiner noted reviewing the lay statement of a friend of the Veteran in support of his claim.  The Veteran also reported problems with heat since his in-service heat stroke.  During a VA eye examination conducted in September 2005, the Veteran reported a history of heatstroke dating from 1955; however, the examiner was unable to find any documentation of this upon review of the records.

The record also reflects that the Veteran suffered an ischemic stroke in August 2006.  A private hospitalization report dated August 2006 indicated that the Veteran reported a history of a seizure disorder since an episode of heat stroke in the Army.  However, he was unable to describe the clinical characteristics of his seizures.  A computed tomography (CT) scan of the head was negative, but a lumbar puncture was positive.  However, none of the records relate this event to heat stroke or military service.

The Veteran was also afforded a VA orthopedic examination in December 2006, at which time the examiner indicated that the Veteran had been disabled since 1993 for heat stroke.  During a February 2008 VA optometry visit, the Veteran reported a history of double vision since a heat stroke in the Army.  (To this end, the Board notes that the Veteran was service connected for diplopia in a February 2009 rating decision).

The Veteran has also provided a number of lay statements in support of his claim including personal testimony at a RO hearing in April 1998.  At that time, the Veteran testified that he suffered from heat stroke during his military service with symptoms that continue to the present day.

The record also contains a letter dated September 2005 and prepared by Mr. J.D., who purported to have been the Veteran's supervisor in 1988.  In his letter, Mr. J.D. stated that "on several occasions that year, in the summer heat, [the Veteran] left work because of heat exhaustion."  VA also received an April 2004 letter from an individual who reportedly served with the Veteran.  This individual noted that they did serve on hot days and that the Veteran had a heat stroke as a result of this in July 1982.

Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2011 to address his claimed residuals of heat stroke/sunstroke.  After reviewing the claims file, including the Veteran's pertinent treatment records, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]here is no indication in the Veteran's record to indicate this Veteran suffers from any chronic residuals of heat stroke or heat-related condition, thus it is less likely than no[t] this Veteran's chronic residuals [of] heat stroke are related to military service or a motorcycle accident in 1987."

Significantly, the Veteran has not produced a medical opinion to contradict the conclusion set forth by the October 2011 VA examiner.  To this end, as indicated above, the Veteran has repeatedly reported a history of heat stroke residuals to VA examiners and treatment providers.  However, the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is too attentuated to constitute competent medical evidence of the type needed to substantiate this claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his service connection claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the October 2011 VA examiner's opinion stands unchallenged as competent medical evidence on the crucial questions of chronic disability and medical nexus.

Accordingly, the medical evidence of record indicates that, although the Veteran has been treated for symptoms of heat stroke, he has not been diagnosed with chronic residuals of heat stroke/sunstroke.  In this regard, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  As noted above, the Veteran's own treatment provider, Dr. S.C.A., explained that heat stroke itself is not a chronic condition.  Moreover, the October 2011 VA examiner explicitly found that the Veteran is not currently diagnosed with any chronic residuals of heat stroke or sunstroke condition.

As indicated above, the Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether he suffers from a diagnosed disability that is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).

Therefore, to the extent that the Veteran is now claiming that he suffers from chronic residuals of heat stroke/sunstroke that are the result of his military service, a layperson without medical training, such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2012).  The Board further observes that the Veteran's contentions in support of service connection including continuing post-service symptomatology are contradicted by the findings of the October 2011 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board has considered the Veteran's assertions that he has had chronic residuals of heat stroke/sunstroke since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Critically, the October 2011 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether the Veteran suffers from a chronic disability that is attributable to military service than the Veteran's account of his symptomatology.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that, for the reasons set forth above, the negative evidence is more persuasive.

In conclusion, the preponderance of the evidence is against the claim that the Veteran suffers from chronic residuals of heat stroke/sunstroke that are related to his military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
III.  Entitlement to TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2012).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

Here, as was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  PTSD at 70 percent disabling; DJD of the neck at 20 percent disabling; left ulnar nerve transposition at 10 percent disabling; DJD of the left hip at 10 percent disabling; DJD of the right knee at 10 percent disabling; DJD of the low back at 10 percent disabling; tinnitus at 10 percent disabling; bilateral hearing loss at zero percent disabling; status-post multiple rib fracture with resolved pleural effusion at zero percent disabling; and diplopia at zero percent disabling.

The Veteran's combined disability rating is 90 percent, with one of his disabilities being at least 60 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2012).

The Veteran has stated that he is unemployed and incapable of working due to his service-connected disabilities.  See the Veteran's claim dated October 2008.  Notably, he has identified his service-connected PTSD as the primary cause of his unemployability.  Id.  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, specifically PTSD, render him unable to secure and follow a substantially gainful occupation.

Pursuant to the July 2011 Board Remand, the Veteran was afforded a VA examination in October 2011 to address his physical disabilities.  With respect to the question of employability, the examiner determined that the Veteran's neck, low back, right knee, left ulnar nerve, and left hip disabilities do not negatively impact his ability to work.  The Board notes that the examiner did not address the impact of the Veteran's service-connected tinnitus, bilateral hearing loss, status-post multiple rib fractures, or diplopia on his employability.  However, as indicated above, the Veteran has not contended that these disabilities render him unemployable.

With respect to the service-connected PTSD, the Veteran was most recently afforded a VA examination in April 2009.  The VA examiner noted that the Veteran had a history of working as a pilot, land surveyor, and tour bus driver.  He noted, "[c]urrently, it is likely that the Veteran's medical condition would impact his ability to work...The Veteran would likely have some difficulty returning to the workforce, if only his current mental health condition were considered, though it does not appear that his current mental health status would cause him to be completely unemployable."  The examiner further opined, "[w]ith respect to his employability, solely due to his service-connected PTSD, as the Veteran has demonstrated some improvement with treatment and increased financial stability, it is difficult to conclude that the Veteran is completely unemployable secondary to his mental health condition."

In support of his contentions of unemployability, the Veteran submitted a February 2010 note from VA treatment provider, Dr. J.S.L., who indicated that the Veteran is a patient at the VA PTSD clinic.  He concluded, "[a]t this point, [the Veteran] is unemployable due to his persistent psychiatric symptoms."

As indicated above, a finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore, 1 Vet. App. at 358.

Accordingly, Dr. J.S.L. has indicated that the Veteran's service-connected PTSD symptomatology is productive of severe symptomatology which can be said to preclude employability.  This evidence is not inconsistent with the findings of the April 2009 VA examiner who essentially indicated that the service-connected PTSD had a significantly negative impact on the Veteran's ability to seek and maintain employment.

As indicated above, there is little evidence to indicate that the Veteran's other service-connected disabilities including DJD of the neck; left ulnar nerve transposition; DJD of the left hip; DJD of the right knee; DJD of the low back; tinnitus; bilateral hearing loss; status-post multiple rib fracture with resolved pleural effusion; and diplopia render him incapable of maintaining substantially gainful employment.

Accordingly, the medical evidence supports a finding that the Veteran's service-connected PTSD is productive of significant symptomatology which can be said to preclude employability.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a).
In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to TDIU is warranted on a schedular basis.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for chronic residuals of heat stroke/sunstroke is denied.

Entitlement to TDIU is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


